DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but they are not persuasive.
Pages 12 to 15 of Applicant’s arguments are directed toward the position that prior art, specifically Jakowski, does not teach or suggest “an “N” position switch adapted to receive the electrical audio signal from the additional circuitry and output the same on one or more of “N” output ports based on the position of the switch.” Applicant argues, “Switch 22 can route the input signal to many different paths within internal protection circuit 44, but there is only one output…switch 22 of Jakowski cannot under any circumstances change which output the signal is directed to.”
While Examiner recognizes the distinction presented by the Applicant, such is not readily apparent in the instant claim. Jakowski teaches outputting the electrical audio signal on one or more of “N” output ports based on the position of switch. First, as the claim recites one or more ports, a prior art, such as Jakowski, that teaches one port would read on the limitation. Further Examiner notes the “N” is not defined in the claim, for example, as to what it represents-function, numerical range, etc.. 
Therefore Examiner respectfully submits prior art of record teaches “an “N” position switch adapted to receive the electrical audio signal from the additional circuitry and output the same on one or more of “N” output ports based on the position of the switch.”, since Jakowski Jak, in particular the switch 22 that is operated by “turning” [para 26]… this [turning] action causes switch 22 to connect with contact 56; para 26; note the arrow in Fig. 5 connecting to element 56; further note example of Fig. 6 where the switch has turned to position 70, and connects to contact 75; in essence, the turning of the switch 22 depicted in Fig. 2B, reroutes the signal input from 22 through one of the contacts depicted, the examples of Figs. 5 and 6 showing connection of 22 with either or 75; see the positions detailed of switch 22 in Fig. 2B, and the corresponding contacts [or “outputs”] depicted in Figs. 5 and 6).
With regards to claim 6, Applicant argues “no single piece of prior art discloses the recited claim feature of “at least one loudspeaker in the first set of loudspeakers is electrically connected to each output of the “N” position switch””. Examiner respectfully disagrees. First, Examiner notes as stated above with respect to claim 1, the “N” is not defined in the claim. Further the prior art does teach at least one loudspeaker is electrically connected to an output of the switch 22 (e.g. note audio input received at connector pin through wires from an amplifier driving a loudspeaker; para 25 of Jak; now adapted and connected to Bra’s drivers 126).
With regards to claim 18, Applicant argues “the recited art…fails to teach or suggest the recited claim feature of an active loudspeaker transmitting the analog audio signal to one or more passive speakers”. Examiner respectfully disagrees. As stated in the rejection of the claim below, Braithwaite teaches communication with other networker speaker transceiver, including transmitting sound to legacy [analog] devices; para 46; and that a network speaker can be an audio source locally within the room, and the ability to use analog reception as well; para 47). Jakowski further teaches in [0020], The Automatic Saturation Compensation circuit allows for any number of speakers to be run on the same distributed line with the same highpass filter 0023], In the present invention, the four connections (32) allow for a convenient loop through wiring to the next speaker system wired on that line. This connection method allows an installer to parallel all systems on the line in a way that allows for the disconnection of any one system without disabling the others or wiring them so that unplugging one would disable all others wired downstream of the one that was unplugged.
With regards to claim 27, Applicant argues the recited art fails to disclose “an “M-of-N” selector switch adapted to generate an “M-of-N” switch signal; and an “N” output power amplifier adapted to receive the “M-of-N” switch signal and adapted to amplify an input audio signal at “N” different power levels and output “N” different outputs according to the received “M-of-N” switch signal”. Again, similar to the above arguments, Examiner notes “N” and “M” are not defined in the claims. Further, Applicant’s disclosure at least in [0086]-[0087] appears to indicate that contrary to Applicant’s claim, the output power amplifier is not adapted to amplify at “N” different power levels and output “N” different outputs according to the switch signal. The disclosure appears to instead indicate that the amplifier is adapted to amplify at “M” different power levels and output “M” different outputs according to the switch signal. 
Nonetheless, prior art of record teaches an “M-of-N” selector switch adapted to generate an “M-of-N” switch signal (e.g. Bra’s speakers now incorporating the wattage tap selector of Jak, in particular the switch 22 that is operated by “turning” [para 26]… this [turning] action causes switch 22 to connect with contact 56; para 26; note the arrow in Fig. 5 connecting to element 56; further note example of Fig. 6 where the switch has turned to position 70, and connects to contact 75, in other words, the output of arrow 22 to the contacts of Figs. 5 and 6); and

For at least these reasons, Examiner respectfully maintains that based on the instant claim language, prior art of record teaches the claims.
Further relevant art includes: Frecska (US 6,329,908), Jacobs (US 2013/0064388), Shintani et al. (US 2005/0177256)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Braithwaite et al. (hereinafter Bra, U.S. Patent Application Publication 2008/0109095) in view of Jakowski (hereinafter Jak, U.S. Patent Application Publication 2017/0263883).

Regarding Claim 1, Bra discloses:
A loudspeaker system (e.g. audio distribution system of Fig. 1) comprising:
a digital transmitter adapted to store, retrieve, and transmit digital messages (e.g. packets; paras 24, 25) over a network cable using an audio over internet protocol (AolP) (e.g. see networked audio source devices 300 that communicate over the shared TCP/IP network 200 and have the resources to serve digital audio files; para 25; and legacy sources through converter 600, 
the transmitted digital messages are individually addressable using an IP address (e.g. TCP/IP protocol… Ethernet… and audio sources receive from the network and addressed to a particular network speaker; para 32), and wherein
the transmitted digital messages contain digital audio messages and digital command and control messages (e.g. digital music in the form of binary data sent in packets; para 25; transport control protocol ; para 24, note also legacy home control network that can communicate within the system over a shared TCP/IP network, and is able to control the network speaker to provide a command and control interface; para 29; commands sent across the network; para 30; see also home control commands; para 39)
an endpoint enclosure (e.g. network speakers 100, enclosed in a case or box, in a ceiling etc; para 32) adapted to have a unique IP address pre-assigned to it (endpoint enclosure unique IP address) such that the endpoint enclosure is adapted to receive the transmitted digital messages addressed to it (e.g. TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32) and extract the digital audio messages and the digital command and control messages from the transmitted and received digital messages (e.g. note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 25), and wherein

a first set of loudspeakers adapted to receive the electrical audio signal and broadcast the same as an acoustic audio signal (e.g. acoustic output of speakers 100 include speakers 126, multiple drivers for multiple speakers, allowing the speakers to be optimized for the frequency range received… speaker driver 126 is comprised of one or more speaker driver circuits; para 38).
Bra fails to explicitly disclose:
an “N” position switch adapted to receive the electrical audio signal from the additional circuitry and output the same on one or more of “N” output ports based on the position of the switch.
In a related field of endeavor, (e.g. speakers installed and mounted to any location; para 20), Jak discloses a speaker system that includes a wattage tap selector switch  (22) that reconfigures internal circuitry; see paras 20, Figs. 2A, 2B and the internal circuitry detailed Figs. 4 – 6.
Modifying Bra to include the features of Jak further discloses:
an “N” position switch adapted to receive the electrical audio signal from the additional circuitry and output the same on one or more of “N” output ports based on the position of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Jak to Bra.  Doing so would have provided several desirable features to the speakers of Bra, including the ability to allow a user to use a switch for a desired power settings in the speaker of Bra; para 22 of Jak, while also employing a known use of a transformers in audio applications of transmission to loudspeakers to provide galvanic isolation for wires, while reducing the known limitations in performance associated with the use of transformers; see paras 2 – 5 of Jak.

Regarding Claim 2, in addition to the element stated above regarding claim 1, the combination further discloses:
the endpoint enclosure is adapted to be an in-ceiling apparatus (e.g. network speakers 100, enclosed in a case or box, in a ceiling etc; para 32 of Bra).

Regarding Claim 3, in addition to the element stated above regarding claim 2, the combination further discloses:


Regarding Claim 4, in addition to the element stated above regarding claim 1, the combination further discloses:
wherein the additional circuity comprises:
a digital transceiver adapted to have the endpoint enclosure unique IP address pre-assigned to it, and which is adapted to receive the transmitted digital messages that are specifically addressed to the endpoint enclosure through use of the endpoint enclosure unique IP address (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 2 of Bra).

Regarding Claim 5, in addition to the element stated above regarding claim 4, the combination further discloses:
a category 5 Ethernet (CAT5) cable, and further wherein the additional circuitry comprises a power-over-Ethernet extraction device for providing direct current (DC) power to additional components of the additional circuitry (e.g. Level 5 UTP cable.. note also multiple twisted pairs wires [cables]; para 27; power over Ethernet; para 57 of Bra).

Regarding Claim 6, in addition to the element stated above regarding claim 1, the combination further discloses:
wherein the additional circuitry comprises:
a digital transceiver adapted to receive the transmitted digital messages, extract the digital audio messages (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 of Bra), and convert and output the digital audio messages as an analog audio signal (e.g.  converting from digital to analog in DAC 122 for output in speaker 100 of Bra) ; and
an analog audio amplifier adapted to receive the analog audio signal, amplify the analog audio signal (e.g. amplifier 125 of Bra), and output the analog audio signal to the “N” position switch (e.g. output of amplifier in Bra to transformer switching mechanism now adapted into Bra using Figs. 2A, B and 4 – 6 of Jak, note connecting terminal has an input from an amplifier; para 23 of Jak), and wherein
at least one loudspeaker in the first set of loudspeakers is electrically connected to each output of the “N” position switch (e.g. note audio input received at connector pin through wires from an amplifier driving a loudspeaker; para 25 of Jak; now adapted and connected to Bra’s drivers 126) , and further wherein
one or more of the first set of loudspeakers is an active loudspeaker adapted to amplify the received analog audio signal, and any remaining loudspeakers of the first set of loudspeakers 

Regarding Claim 7, in addition to the element stated above regarding claim 1, the combination further discloses:
wherein the additional circuitry comprises:
a digital transceiver adapted to receive the transmitted digital messages, extract the digital audio messages, and output the digital audio messages as a digital audio signal using an AolP (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 2 of Bra);
a digital signal processor (DSP) adapted to receive the AolP digital audio signal and perform digital signal processing on the received the AolP digital audio signal and then output the processed AolP digital audio signal to the “N” position switch (e.g. note components of speaker 100 of Bra, implemented in a DSP; para 48; of Bra and note connecting terminal has an output terminal to be connected to the speaker; para 37 of Kam, now adapted and connected to Bra’s drivers 126) and wherein 
at least one loudspeaker is electrically connected to each output of the “N” position switch, (e.g. audio input received at connector pin through wires from an amplifier driving a 
the first set of loudspeakers are adapted to extract the digital audio message from the received AolP digital audio signal (e.g. wired network interface 110, note audio format converter 121 that converts the source digital audio format into a form ready to be converted to analog; para 32 of Bra)
convert the digital audio message to an analog audio signal (e.g. DAC 122 of Bra)
amplify the analog audio signal (e.g. amplifier 125 of Bra), and
broadcast the analog audio signal as an acoustic audio signal. (e.g. speakers 126, multiple drivers for multiple speakers, allowing the speakers to be optimized for the frequency range received… speaker driver 126 is comprised of one or more speaker driver circuits; para 38).

Regarding Claim 8, in addition to the element stated above regarding claim 7, the combination further discloses:
wherein the digital transceiver is further adapted to extract digital command and control signals from the digital messages, (e.g. network interface 110, connecting speaker 100 to the network backbone 200, NIC card transceiver; para 33; further note TCP/IP network protocol standards, defining how computers and intelligent devices identify one another on a network; para 27; note addressed to a particular network speaker; para 32 note communication over shared TCP/IP network to have access to and control the speaker 100; para 29 and then reception via 110 of the speaker 100; reception of packets through interface 110, for audio conversion using 121; control commands that affect audio distribution; para 2 of Bra); and wherein


Claim 9 is rejected under the same grounds as claims 1 and 6 above.

Claim 10 is rejected under the same grounds as claim 7 above.

Claim 11 is rejected under the same grounds as claims 1 and 5 above.

Regarding Claim 12, in addition to the element stated above regarding claim 11, the combination further discloses:
wherein each of the first set of active loudspeakers further comprises:
frequency crossover circuitry adapted to provide bandwidth filtering to the analog audio signal such that two or more frequency bands of analog audio signals are generated and sent to respective loudspeakers within the active loudspeaker (e.g. cross over included in pre-amp 123 for optimizing frequency ranges; para 32 of Bra)

Claim 13 is rejected under the same grounds as claims 1 and 7 above.

Claim 14 is rejected under the same grounds as claim 8 above.

Claim 15 is rejected under the same grounds as claim 2 above.

Claim 16 is rejected under the same grounds as claim 3 above.

Claim 17 is rejected under the same grounds as claim 5 above.

Regarding Claim 18, in addition to the elements mapped above regarding the rejections of claims 1, 6 and 7 above, the combination further discloses:
and transmit the analog audio signal to one or more passive speakers (e.g. note communication with other networker speaker transceiver, including transmitting sound form legacy [analog] devices; para 46; and that a network speaker can be an audio source locally within the room, and the ability to use analog reception as well; para 47)

Claim 19 is rejected under the same grounds as claims 1 and 5 above.

Claim 20 is rejected under the same grounds as claims 7 and 12 above.

Claim 21 is rejected under the same grounds as claims 1 and 7 above.

Claim 22 is rejected under the same grounds as claims 8 above.

Claim 23 is rejected under the same grounds as claim 2 above.

Claim 24 is rejected under the same grounds as claim 3 above.

Claim 25 is rejected under the same grounds as claim 5 above.

Claim 26 is rejected under the same grounds as claim 5 above.

Regarding Claim 27, in addition to the elements mapped above regarding the rejections of claims 1, 6 and 7 above, the combination further discloses:
an “M-of-N” selector switch adapted to generate an “M-of-N” switch signal (e.g. Bra’s speakers now incorporating the wattage tap selector of Jak, in particular the switch 22 that is operated by “turning” [para 26]… this [turning] action causes switch 22 to connect with contact 56; para 26; note the arrow in Fig. 5 connecting to element 56; further note example of Fig. 6 where the switch has turned to position 70, and connects to contact 75, in other words, the output of arrow 22 to the contacts of Figs. 5 and 6); and
an “N” output power amplifier adapted to receive the ““M-of-N” switch signal and adapted to amplify an input audio signal at “N” different power levels and output “N”’ different outputs according to the received “M-of-N” switch signal (e.g. see transformer 46, which receives the input to a particular contact in Figs. 5 and 6, and note different power levels set by the switch 22 depicted in Fig. 2B, transformer 46 drives the transducers; para 24, of Jak, now applied to Bra’s amplifier/speaker arrangement as explained above).

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Jak details various power settings, 100W, 50W and 25W, which correspond to similar percentages detailed by the features of claim 29, Jak is not explicit in terms of the unique output configurations corresponding to the percentages and thus does not anticipate the limitations of claim 29.  Further, modification of Bra and Jak would not have been obvious without the hindsight aid of applicant’s specification. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654